Title: I. Commission, 11 October 1785
From: American Commissioners,Jefferson, Thomas,Adams, John
To: Barclay, Thomas


To all to whom these Presents shall come or, may be made known.
Whereas the United States of America in Congress Assembled, reposing special trust and confidence in the integrity, prudence and ability of their trusty and well-beloved the Honble. John Adams late one of their Ministers Plenipotentiary for negotiating a peace, and heretofore a Delegate in Congress from the State of Massachusetts and chief Justice of the Said State: the Honble. Doctr. Benjamin Franklin their Minister Plenipotentiary at the court of Versailles and late another of their Ministers Plenipotentiary for negotiating a peace: and the Honble. Thomas Jefferson a Delegate in Congress from the State of Virginia and late Governor of the said State, did by their Commission under the seal of the United States and the signature of their then President, bearing date the twelfth day of May in the year of our Lord Christ one thousand seven hundred and eighty four, constitute and appoint the said John Adams, Benjamin Franklin and Thomas Jefferson their Ministers Plenipotentiary, giving to them or a majority of them full powers and authority for the said United States and in their name to confer, treat and negotiate with the Ambassador, Minister or Commissioner of His Majesty the Emperor of Morocco, vested with full and sufficient powers of and concerning a Treaty of Amity and Commerce as the case might be, to make and receive propositions for such a Treaty, and to conclude and sign the same transmitting it to the United States in Congress Assembled, for their final ratification. And as it might so happen that the great and various affairs which the said United States had committed to the care and management of their said Ministers Plenipotentiary, might not admit of their meeting the Minister or Commissioner  which His Majesty the Emperor of Morocco might appoint to treat with them, of and concerning such Treaty, at a time and place that might otherwise be most convenient. Therefore The said United States in Congress Assembled, did on the eleventh day of March in the year of our Lord Christ one thousand seven hundred and eighty five, by their Commission under their seal and the signature of their President, authorize and empower their said three Ministers Plenipotentiary and the majority of them, by writing under their hands and seals to appoint and employ, and at pleasure to remove, such Agent in the said business as they or the majority of them might think proper, which said Agent should have authority under directions and instructions of their said Ministers, to commence and prosecute negotiations and conferences for the said Treaty, with such person or persons on the part of His Majesty the Emperor of Morocco as to their said Ministers or the majority of them should appear proper. Provided always that the Treaty in question should be signed by the said Ministers, but that preliminary articles thereto, might if previously approved by their said Ministers, or the majority of them be signed by the said Agent. And whereas Dr. Benjamin Franklin one of the Ministers Plenipotentiary aforesaid is since returned to America.
Now know ye, that we John Adams Minister Plenipotentiary of the United States of America at the court of Great Britain and Thomas Jefferson Minister Plenipotentiary of the said States at the court of France, two of the Ministers Plenipotentiary aforesaid and a majority of them, reposing special trust and confidence in the integrity, prudence and ability of the Honble. Thomas Barclay Esqr. Consul General of the United States in France, have constituted, appointed and employed, and do by these presents constitute appoint and employ him the said Thomas Barclay, as Agent in the business aforesaid, hereby giving him full authority under our direction and instructions, to commence and prosecute negotiations and conferences for the said Treaty with such person or persons on the part of the Emperor of Morocco, as His Majesty shall appoint and empower for that purpose. Provided always that the Treaty in question shall be signed by us, but that preliminary articles thereto may if previously approved by us, be signed by the said Agent.
In testimony whereof we have hereto set our hands and seals.


London Octr. 5. 1785
John Adams


Paris 11 October 1785
Th: Jefferson


 